Citation Nr: 1809943	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a foot disability other than plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2015, the Board remanded the issue on appeal for further development.  


FINDING OF FACT

The Veteran's foot disability (hallux valgus, hallux rigidus, hallux limitus, metatarsalgia, and metatarsophalangeal (MTP) DJD) was not incurred during active duty and is not otherwise related to military service; degenerative joint disease (DJD) did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a foot disability other than plantar fasciitis are not met.  38 U.S.C. §§ 1110, 1131, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his foot disability is related to his military service.  Specifically, he asserts that his foot disability is the result of wear and tear from being in service and that his bilateral foot pain had its onset in service and has continued ever since.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of a foot disability is not in dispute, as the Veteran has been diagnosed with bilateral hallux valgus, hallux rigidus, hallux limitus, metatarsalgia, and metatarsophalangeal (MTP) DJD.  See February 2016 VA examination report.  Accordingly, the first element of service connection, a current disability, is established.  

Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) reflect his complaints of foot pain.  He was assessed with having plantar warts and a right foot contusion.  See December 1994 and May 1995 STRs.  On his periodic report of medical history in February 2001 and January 2005, the Veteran denied foot trouble and bone, joint, or other deformities.  On his February 2006 report of medical history at service separation, he again denied foot trouble, swollen or painful joints, and bone, joint or other deformities, despite reporting knee pain.  Clinical evaluation was normal.  On his February 2006 report of medical assessment, he reported issues since his last physical examination, including sleep apnea, chest pain, and knee pain, and noted "immersion feet" but then crossed it out.  He also denied suffering from any injury or illness while on active duty for which he did not seek medical care for.  However, given the documented foot treatment in service, element two is met.

Regarding the last element, nexus, the only competent opinion of record is against the claim.  (In this regard, September 2001 and June 2012 VA opinions against the claim are inadequate for rating purposes.)  Specifically, the February 2016 VA examiner opined that it was less likely than not that the Veteran's bilateral hallux valgus, with DJD in first MTP and hallux rigidus, claimed as plantar limitus with DJD, was caused by or related to service.  The examiner reasoned that the Veteran did not have the condition or any condition that would lead to such condition in service.  She also noted that the Veteran's DJD was less likely to have incurred one year post service because it manifested more than five years after separation from service.  In support of her opinion, the examiner explained that there is no recognized etiology for hallux valgus, which was diagnosed in 2011.  Further, she determined that the etiology of the Veteran's first MTP DJD was hallux valgus and the etiology of hallux rigidus was hallux valgus with DJD.  Additionally, in the examination report, she noted that hallux limitus was part and parcel of hallux valgus.  Regarding bilateral metatarsalgia, the examiner also opined it was less likely due to service, as the Veteran did not have any incidences of metatarsalgia during service or any condition that would lead to it.  She stated that metatarsalgia was often associated with changes like bunions in the first and fifth rays.  This opinion is highly probative, as it was based on a detailed review of his relevant medical history and contains a thorough rationale with supporting medical explanations and consideration of literature.  

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his foot disability is the result of his active duty service, the Board finds that he is not competent to do so, as the determination as to the etiology of such disability is a complex medical question that is beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that the Veteran's foot arthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of degenerative joint disease is several years after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See Walker, 708 F.3d 1331.
Accordingly, the preponderance of the evidence is against the claim of service connection for a foot disability.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for a foot disability other than plantar fasciitis is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


